DETAILED ACTION
This office action is in response to communication filed on May 4, 2022.

Response to Amendment
Amendments filed on May 4, 2022 have been entered.
The specification has been amended.
Claims 1, 9 and 11 have been amended (and were further amended by examiner’s amendment, see below). 
Claim 3 remains cancelled.
Claim 13 has been added (it was later cancelled by examiner’s amendment, see below).
Claim 14 was added by examiner’s amendment (see below).
Claims 1-2, 4-12 and 14 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 7), filed on 05/04/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn.
	
Applicant’s arguments, see Remarks (p. 7), filed on 05/04/2022, with respect to the objections to claims 1, 8 and 10-11 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 7-12), filed on 05/04/2022, with respect to the rejection of claims 1-2 and 4-12 under 35 U.S.C. 103 have been fully considered. In view of the amendments made by examiner’s amendments (see below), the rejection has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and email communication with James Signor (Reg. No. 59233), applicant’s representative, on 05/16/2022.
The application has been amended as follows: 

Regarding claim 1. 
Claim language “at least one second scanner disposed in a same housing as the first scanner and configured to generate measurement signals that are dependent on a position of a machine part and indicate a distance between a measurement target and the at least one second scanner in a first direction by scanning the measurement target on the machine part” is replaced by “at least one second scanner disposed in a same housing as the first scanner and configured to generate measurement signals that are dependent on a position of a machine part and indicate a distance between a measurement target and the at least one second scanner in a first direction by scanning the measurement target on the machine part, the machine part being a different part from the shaft”.

Regarding claim 9. 
Claim language “at least one second scanner disposed in a same housing as the first scanner and configured to generate measurement signals that are dependent on a position of a machine part and indicate a distance between a measurement target and the at least one second scanner in a first direction by scanning the measurement target on the machine part” is replaced by “at least one second scanner disposed in a same housing as the first scanner and configured to generate measurement signals that are dependent on a position of a machine part and indicate a distance between a measurement target and the at least one second scanner in a first direction by scanning the measurement target on the machine part, the machine part being a different part from the shaft”.

Regarding claim 11. 
Claim language “generating, by at least one second scanner disposed in a same housing as the first scanner, measurement signals that are dependent on a position of a machine part and indicate a distance between a measurement target and the at least one second scanner in a first direction parallel to the axis of rotation of the shaft by scanning the measurement target on the machine part” is replaced by “generating, by at least one second scanner disposed in a same housing as the first scanner, measurement signals that are dependent on a position of a machine part and indicate a distance between a measurement target and the at least one second scanner in a first direction parallel to the axis of rotation of the shaft by scanning the measurement target on the machine part, the machine part being a different part from the shaft”.

Regarding claim 13. 
Claim 13 has been cancelled since the recited subject matter was not disclosed in the original specification and it was unclear based on the details from the disclosure about the distance measured by the at least second scanner being a linear distance that could vary (see Figs. 2 and 3, items D1 and D2; see also specification at [0039] and [0041]) while the distance between the shaft and the first scanner being a constant distance (see Figs. 2 and 3, item A; see also specification at [0042]).

Regarding claim 14. 
Claim 14 was added reciting “The position-measuring device as recited in claim 1, wherein the machine part is an armature plate of a brake”.

Examiner’s Note
Claims 1-2, 4-12 and 14 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (system), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).

Regarding claim 9, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 9 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).


Regarding claim 11, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 11 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).

Regarding the dependent claims 2, 4-8, 10, 12 and 14, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-2, 4-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1. (Currently Amended)
Oberhauser (US 20140077795 A1) discloses:
A position-measuring device ([0002]: a position-measuring device for determining absolute position values is disclosed), comprising: 
a graduation carrier (Fig. 4, item 1.2 – “code carrier”) which is non-rotatably connectable to a shaft (Fig. 4, item 1.1 – ‘shaft’, [0033]: a code carrier in the form of a code disk is non-rotably secured to a shoulder of shaft) and has a measuring graduation (Fig. 1, items 1.21 and 1.22 – “graduation tracks”) that is disposed radially about an axis of rotation of the shaft in a mounted state of the graduation carrier ([0035]: code disk contains graduation tracks arranged concentrically with respect to axis of rotation);
a first scanner (Fig. 2, item 2.22 – “first detector system”) configured to generate position signals by scanning the measuring graduation ([0038], [0043]: in response to relative rotation between code disk containing graduation tracks and scanning board containing first detector system, position signals are generated as a function of instantaneous angular position by scanning graduation tracks); 
a position-processor (Fig. 5, item 3.1 – “first position-processing unit”) configured to process the position signals into absolute, digital position values ([0049], [0055]: a first position-processing unit generates a first absolute position value (POS1) from first position signals resulting from scanning graduation tracks with first detector system (see [0051] and [0078] regarding graduation tracks being in digital form, which implies the processing to obtain digital values)); 
an interface (Fig. 5, item 3.8 – “communication unit”) configured to communicate with subsequent electronics ([0061]: communication unit communicates with subsequent electronics); 
at least one second scanner (Fig. 2, item 2.23 – “second detector system”) configured to generate measurement signals that are dependent on a position of a machine part (Fig. 4, item 1.1 – ‘shaft’; [0038]-[0039]: absolute positions of the shaft relative to scanning circuit board, which contains second detector system, are determined based on alternating voltage received in second detector system (see [0046])); and 
an analyzer (Fig. 5, item 3.2 – “second position-processing unit”) configured to process the measurement signals into at least one measurement value ([0056]-[0059]: a second position-processing unit generates a second position value (POS2) from second position signals resulting from scanning graduation tracks), and to output the at least one measurement value to the interface ([0061]: position values are fed to communication unit).

Regarding the at least one second scanner disposed in a same housing as the first scanner, Haible (US 20150115940 A1) teaches:
“The scanning unit may include a signal conditioning device and/or a multitude of sensors. The signal conditioning device may be physically present in the housing of the scanning unit or may be disposed separately, i.e., outside the housing” ([0011]: a scanning unit includes multiple sensors arranged in a housing, the sensors being used to determine position information by scanning a measurement standard (see [0026] and [0029]); see also Oberhauser at [0034] and [0038]-[0039] regarding a scanning circuit board containing the first and second detector systems being attached to a housing).

Regarding the measurement signals indicate a distance between a measurement target and the at least one second scanner in a first direction by scanning the measurement target on the machine part; and the at least one measurement value indicative of a position and/or a change in the position of the measurement target relative to the at least one second scanner, Buchenau (US 20200158538 A1) teaches:
“The exciter field generated by the magnetic field generator interacts with the ferromagnetic material of the shaft to be characterized, whereby a further magnetic field is generated (also referred to as an induced magnetic field or secondary magnetic field). The interaction and thus also the secondary magnetic field are dependent on the torsion state and the rotation state of the shaft and also on the positioning of the shaft in relation to the measuring device, wherein the of the shaft in relation to the measuring device, wherein the overall magnetic field resulting due to the superposition of the primary magnetic field and the secondary magnetic field differs in phase and/or amplitude from the primary magnetic field. The secondary magnetic field is thus, for example dependent on the rotational velocity (expressed by the tangential velocity or angular velocity) of the shaft, on the torque applied to the shaft and the torsion (for example, accompanying this torque) of the shaft, and on the distance between the measuring device and the shaft” ([0018]: a measuring device includes a magnetic field generator coil and magnetic field detector coils (see [0089]) used to measure a distance between a shaft (Figs. 1A and 1B, item 5) and the measuring device (Figs. 1A and 1B, item 3; [0093]), the shaft including a ferromagnetic and electrically conductive material (see [0088]) which changes the coupling between the coils (see [0076]) (see also [0115])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
	“the machine part being a different part from the shaft,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 9. (Currently Amended)
Oberhauser (US 20140077795 A1) discloses:
A method ([0002]: a method for operating a position-measuring device for determining absolute position values is disclosed) comprising: 
operating a position-measuring device ([0002]: a method for operating a position-measuring device for determining absolute position values is disclosed), the position-measuring device comprising:
a graduation carrier (Fig. 4, item 1.2 – “code carrier”) which is non-rotatably connectable to a shaft (Fig. 4, item 1.1 – ‘shaft’, [0033]: a code carrier in the form of a code disk is non-rotably secured to a shoulder of shaft) and has a measuring graduation (Fig. 1, items 1.21 and 1.22 – “graduation tracks”) that is disposed radially about an axis of rotation of the shaft in a mounted state of the graduation carrier ([0035]: code disk contains graduation tracks arranged concentrically with respect to axis of rotation); 
a first scanner (Fig. 2, item 2.22 – “first detector system”) configured to generate position signals by scanning the measuring graduation ([0038], [0043]: in response to relative rotation between code disk containing graduation tracks and scanning board containing first detector system, position signals are generated as a function of instantaneous angular position by scanning graduation tracks);
a position-processor configured to process the position signals into absolute, digital position values ([0049], [0055]: a first position-processing unit (Fig. 5, item 3.1) generates a first absolute position value (POS1) from first position signals resulting from scanning graduation tracks with first detector system (see [0051] and [0078] regarding graduation tracks being in digital form, which implies the processing to obtain digital values)); 
an interface (Fig. 5, item 3.8 – “communication unit”) configured to communicate with subsequent electronics ([0061]: communication unit communicates with subsequent electronics); 
at least one second scanner (Fig. 2, item 2.23 – “second detector system”) configured to generate measurement signals that are dependent on a position of a machine part (Fig. 4, item 1.1 – ‘shaft’; [0038]-[0039]: absolute positions of the shaft relative to scanning circuit board, which contains second detector system, are determined based on alternating voltage received in second detector system (see [0046])); and
an analyzer configured to process the measurement signals into at least one measurement value ([0056]- [0059]: a second position-processing unit generates a second position value (POS2) from second position signals resulting from scanning graduation tracks)), and to output the at least one measurement value to the interface ([0061]: position values are fed to communication unit (Fig. 5, item 3.8)).

Regarding the at least one second scanner disposed in a same housing as the first scanner, Haible (US 20150115940 A1) teaches:
“The scanning unit may include a signal conditioning device and/or a multitude of sensors. The signal conditioning device may be physically present in the housing of the scanning unit or may be disposed separately, i.e., outside the housing” ([0011]: a scanning unit includes multiple sensors arranged in a housing, the sensors being used to determine position information by scanning a measurement standard (see [0026] and [0029]); see also Oberhauser at [0034] and [0038]-[0039] regarding a scanning circuit board containing the first and second detector systems being attached to a housing).

Regarding the measurement signals indicate a distance between a measurement target and the at least one second scanner in a first direction by scanning the measurement target on the machine part; and the at least one measurement value indicative of a position and/or a change in the position of the measurement target relative to the at least one second scanner, Buchenau (US 20200158538 A1) teaches:
“The exciter field generated by the magnetic field generator interacts with the ferromagnetic material of the shaft to be characterized, whereby a further magnetic field is generated (also referred to as an induced magnetic field or secondary magnetic field). The interaction and thus also the secondary magnetic field are dependent on the torsion state and the rotation state of the shaft and also on the positioning of the shaft in relation to the measuring device, wherein the of the shaft in relation to the measuring device, wherein the overall magnetic field resulting due to the superposition of the primary magnetic field and the secondary magnetic field differs in phase and/or amplitude from the primary magnetic field. The secondary magnetic field is thus, for example dependent on the rotational velocity (expressed by the tangential velocity or angular velocity) of the shaft, on the torque applied to the shaft and the torsion (for example, accompanying this torque) of the shaft, and on the distance between the measuring device and the shaft” ([0018]: a measuring device includes a magnetic field generator coil and magnetic field detector coils (see [0089]) used to measure a distance between a shaft (Figs. 1A and 1B, item 5) and the measuring device (Figs. 1A and 1B, item 3; [0093]), the shaft including a ferromagnetic and electrically conductive material (see [0088]) which changes the coupling between the coils (see [0076]) (see also [0115])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
	“the machine part being a different part from the shaft,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 11. (Currently Amended)
Oberhauser (US 20140077795 A1) discloses:
A method for position determination ([0002]: a method for operating a position-measuring device for determining absolute position values is disclosed), the method comprising: 
providing a graduation carrier (Fig. 4, item 1.2 – “code carrier”) which is non-rotatably connected to a shaft (Fig. 4, item 1.1 – ‘shaft’, [0033]: a code carrier in the form of a code disk is non-rotably secured to a shoulder of shaft) and has a measuring graduation (Fig. 1, items 1.21 and 1.22 – “graduation tracks”) that is disposed radially about an axis of rotation of the shaft ([0035]: code disk contains graduation tracks arranged concentrically with respect to axis of rotation); 
generating, by a first scanner (Fig. 2, item 2.22 – “first detector system”), position signals by scanning the measuring graduation ([0038], [0043]: in response to relative rotation between code disk containing graduation tracks and scanning board containing first detector system, position signals are generated as a function of instantaneous angular position by scanning graduation tracks); 
processing the position signals into absolute, digital position values ([0049], [0055]: a first position-processing unit (Fig. 5, item 3.1) generates a first absolute position value (POS1) from first position signals resulting from scanning graduation tracks with first detector system (see [0051] and [0078] regarding graduation tracks being in digital form, which implies the processing to obtain digital values)); 
generating, by at least one second scanner (Fig. 2, item 2.23 – “second detector system”), measurement signals that are dependent on a position of a machine part (Fig. 4, item 1.1 – ‘shaft’; [0038]-[0039]: absolute positions of the shaft relative to scanning circuit board, which contains second detector system, are determined based on alternating voltage received in second detector system (see [0046])); 
processing the measurement signals into at least one measurement value ([0056]- [0059]: a second position-processing unit generates a second position value (POS2) from second position signals resulting from scanning graduation tracks)); and 
outputting the at least one measurement value to subsequent electronics ([0061]: position values are fed to communication unit (Fig. 5, item 3.8)).

Regarding the at least one second scanner disposed in a same housing as the first scanner, Haible (US 20150115940 A1) teaches:
“The scanning unit may include a signal conditioning device and/or a multitude of sensors. The signal conditioning device may be physically present in the housing of the scanning unit or may be disposed separately, i.e., outside the housing” ([0011]: a scanning unit includes multiple sensors arranged in a housing, the sensors being used to determine position information by scanning a measurement standard (see [0026] and [0029]); see also Oberhauser at [0034] and [0038]-[0039] regarding a scanning circuit board containing the first and second detector systems being attached to a housing).

Regarding the measurement signals indicate a distance between a measurement target and the at least one second scanner in a first direction by scanning the measurement target on the machine part; and the at least one measurement value indicative of a position and/or a change in the position of the measurement target relative to the at least one second scanner, Buchenau (US 20200158538 A1) teaches:
“The exciter field generated by the magnetic field generator interacts with the ferromagnetic material of the shaft to be characterized, whereby a further magnetic field is generated (also referred to as an induced magnetic field or secondary magnetic field). The interaction and thus also the secondary magnetic field are dependent on the torsion state and the rotation state of the shaft and also on the positioning of the shaft in relation to the measuring device, wherein the of the shaft in relation to the measuring device, wherein the overall magnetic field resulting due to the superposition of the primary magnetic field and the secondary magnetic field differs in phase and/or amplitude from the primary magnetic field. The secondary magnetic field is thus, for example dependent on the rotational velocity (expressed by the tangential velocity or angular velocity) of the shaft, on the torque applied to the shaft and the torsion (for example, accompanying this torque) of the shaft, and on the distance between the measuring device and the shaft” ([0018]: a measuring device includes a magnetic field generator coil and magnetic field detector coils (see [0089]) used to measure a distance between a shaft (Figs. 1A and 1B, item 5) and the measuring device (Figs. 1A and 1B, item 3; [0093]), the shaft including a ferromagnetic and electrically conductive material (see [0088]) which changes the coupling between the coils (see [0076]) (see also [0115])).

Regarding the first direction parallel to the axis of rotation of the shaft, Spitzer (US 20150362335 A1) teaches:
	“FIG. 1 schematically illustrates a sensor device 200 according to an embodiment. The sensor device 200 is configured to sense rotation of a shaft 100, i.e., orientation and/or angular speed. Accordingly, the sensor device 200 in the following will also be referred to as a rotation sensor. The shaft may be one of a shaft of transmission of a vehicle or a shaft of a brushless DC motor or a shaft of a wheel axle of a vehicle. In the illustrated embodiment, the sensor device 200 includes a magnetic field sensitive element 210, in the following also referred to as sensor element, and a magnet 220. Further an output circuitry 230 is provided in the illustrated embodiment. As illustrated, the magnet 220 may be a disc-shaped dipole magnet mounted on an end face of the shaft 100. The magnetization of the magnet 220 (from south pole “S” to north pole “N”) is oriented perpendicularly to the longitudinal rotation axis 110 of the shaft 100” ([0026]-[0028]: a sensor device configured to sense rotation of a shaft is placed along rotation axis of shaft; examiner interprets that by configuring the sensor along the rotation axis of the shaft, measurement signals corresponding to distance between measurement target and at least one second scanner can be generated using Buchenau teachings).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
	“the machine part being a different part from the shaft,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2, 4-8, 10, 12 and 14.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madni, Asad M.  et al., US 20050275568 A1, PULSE WIDTH MODULATION BASED DIGITAL INCREMENTAL ENCODER
Reference discloses the use of a digital incremental encoder for generating output signal indicative of angular position, direction of rotation and speed of rotation of shaft, with a linear position sensor also being used instead of the angular position sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857